Memorandum:
The hearing should be limited to the question of whether or not section 662-a of the Code of Criminal Procedure was complied with by service upon the attorney for the defendant of a copy of the psychiatrist’s report made pursuant to section 662 of the Code of Criminal Procedure. We do not reach or pass upon the question of the extent of the relief the appellant may be entitled to in the event of a finding of noncompliance with section 662-a. (Appeal from order of Monroe County Court denying a motion to vacate a judgment of conviction on July 12, 1960, for grand larceny, second degree, as a third felony offender.) Present — Williams, P. J., Goldman, Halpem, McClusky and Henry, JJ.